MEMORANDUM **
The City of Huntington Beach, California appeals two preliminary injunctions entered by the district court in this case.
We vacate the injunctions and remand to the district court for further consideration in light of our recent decision in Sprint Telephony PCS, L.P. v. County of San Diego, 543 F.3d 571 (9th Cir.2008) (en banc), reversing City of Auburn v. Qwest Corp., 260 F.3d 1160 (9th Cir.2001).
VACATED AND REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.